 
 
I 
111th CONGRESS 2d Session 
H. R. 4717 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2010 
Mrs. Lummis (for herself, Ms. Herseth Sandlin, and Mr. Bishop of Utah) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To require the Attorney General of the United States to compile, and make publically available, certain data relating to the Equal Access to Justice Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Open EAJA Act of 2010.  
2.FindingsThe Congress finds the following: 
(1)The Equal Access to Justice Act, established in 1980 to provide small businesses, individuals, and public interest groups the opportunity to recover attorney fees and costs, is funded through a permanent Congressional appropriation. 
(2)The Equal Access to Justice Act, as passed, includes statutory reporting requirements to Congress on the administration and payments funded through the Act. 
(3)The Department of Justice and the Administrative Conference of the United States ceased reporting to Congress on EAJA payments and administration in 1995. 
(4)Payments authorized by EAJA have continued every year without Congressional oversight. 
3.Data compilation, reporting, and public access 
(a)Reporting in agency adjudicationsSection 504(c) of title 5, United States Code, is amended— 
(1)in subsection (c)(1), by striking After consultation with the Chairman of the Administrative Conference of the United States, each and inserting Each; and 
(2)by striking subsection (e) and inserting the following: 
 
(e) 
(1)The Attorney General of the United States shall issue an annual, online report to the Congress on the amount of fees and other expenses awarded during the preceding fiscal year pursuant to this section. The report shall describe the number, nature, and amount of the awards, the claims involved in the controversy, a justification for awards exceeding the cap provided in subsection (b)(1)(A), and any other relevant information that may aid the Congress in evaluating the scope and impact of such awards. The report shall be made available to the public online, and contain a searchable database, total awards given, and total number of applications for the award of fees and other expenses that were filed, defended, and heard, and shall include, with respect to each such application, the following: 
(A)Name of the party seeking the award of fees and other expenses. 
(B)The agency to which the application for the award was made. 
(C)The name of administrative law judges in the case. 
(D)The disposition of the application, including any appeal of action taken on the application. 
(E)The hourly rates of attorneys and expert witnesses stated in the application that was awarded.  
(2)The report under paragraph (1) shall cover payments of fees and other expenses under this section that are made pursuant to a settlement agreement. 
(3)Each agency shall provide the Attorney General with such information as is necessary for the Attorney General to comply with the requirements of this subsection.. 
(b)Reporting in court casesSection 2412(d) of title 28, United States Code, is amended by inserting after paragraph (4), the following new paragraph: 
 
(5)The Attorney General of the United States shall issue an annual, online report to the Congress on the amount of fees and other expenses awarded during the preceding fiscal year pursuant to this subsection. The report shall describe the number, nature, and amount of the awards, the claims involved in the controversy, a justification for awards exceeding the cap provided in paragraph (2)(A)(ii), and any other relevant information that may aid the Congress in evaluating the scope and impact of such awards. The report shall be made available to the public online and shall contain a searchable database of total awards given and the total number of cases filed, defended, or heard, and shall include with respect to each such case the following: 
(A)The name of the party seeking the award of fees and other expenses in the case. 
(B)The district court hearing the case. 
(C)The names of presiding judges in the case. 
(D)The name of the agency involved in the case. 
(E)The disposition of the application for fees and other expenses, including any appeal of action taken on the application. 
(F)The hourly rates of attorneys and expert witnesses stated in the application that was awarded. The report under this paragraph shall cover payments of fees and other expenses under this subsection that are made pursuant to a settlement agreement.. 
4.GAO studyNot later than 30 days after the date of enactment of this Act, the Comptroller General shall commence an audit of the Equal Access to Justice Act for the years 1995 through the end of the calendar year in which this Act is enacted. The Comptroller General shall, not later than 1 year after the end of the calendar year in which this Act is enacted, complete such audit and submit to the Congress a report on the results of the audit. 
 
